t c summary opinion united_states tax_court ronald collis petitioner v commissioner of internal revenue respondent docket no 12663-09s filed date ronald collis pro_se jeffrey a schlei for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case in a final notice_of_determination respondent denied petitioner’s claim for sec_6015 relief regarding joint_and_several_liability arising from the joint federal_income_tax return filed by petitioner and christine collis ms collis according to that notice petitioner was not eligible for relief under sec_6015 c or f the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of california when the petition was filed petitioner pled guilty to nine counts of embezzlement and went to prison on date after petitioner went to prison he and his then-wife ms collis separated while incarcerated and sometime before date petitioner wrote ms collis a letter that stated in part you can also file our tax_return electronically and will have about dollar_figure the record includes the irs appeals transmittal and case memo which states that ms collis learned at this time that this was not petitioner’s first offense of embezzlement a matter that petitioner did not deny upon cross-examination at trial days after filing petitioner told ms collis to have the return prepared and where the tax information was located in their home using all of the information received from petitioner ms collis filed a joint_return on date reporting dollar_figure in wages and dollar_figure of income_tax withheld the return failed to report the following amounts attributable to petitioner wages of dollar_figure interest_income of dollar_figure and income_tax withheld of dollar_figure the return also failed to report wages of dollar_figure attributable to ms collis because the return did not report the additional income petitioner and ms collis qualified for an earned_income_credit and an additional_child_tax_credit to which they would not have been entitled if the additional income had been reported the return claimed a refund of dollar_figure when petitioner was released from custody in date he contacted the internal_revenue_service irs to inquire about the filing of his federal_income_tax return the irs sent petitioner an account transcript indicating that the return had been filed and had reported dollar_figure of income petitioner sent a letter to the irs dated date in which he stated that he did not sign the return and that the return underreported his income although the letter refers to the federal_income_tax return the court assumes that reference was to the federal continued on date the irs issued a notice of proposed changes on date petitioner submitted a form_8857 request for innocent spouse relief on his form_8857 petitioner states that he holds a master’s degree in business administration with a focus on accounting and has taught federal taxation at the college level petitioner also testified at trial that he was a tax manager at a certified_public_accountant c p a firm and had his own c p a firm for years in a notice_of_deficiency dated date respondent determined that petitioner and ms collis had unreported income and disallowed the earned_income_credit and the additional_child_tax_credit petitioner did not file a petition in this court in respect of the notice_of_deficiency ostensibly because he was dealing at that time with the irs’ innocent spouse division and appeals_office respondent issued a final appeals determination final_determination on date denying petitioner’s request for relief under sec_6015 c and f the final_determination denied petitioner’s request on the basis that relief is not allowed on tax owed on petitioner’s own income and petitioner did not show it would be unfair to hold him responsible the evaluation of the appeals officer ao reveal sec_3 continued income_tax return that was filed in that petitioner stated in a conference call that he agreed to a joint_return and that he knew ms collis was having the return prepared the ao therefore concluded that petitioner consented to the filing of a joint_return the irs tax examiner who initially reviewed petitioner’s request also found that petitioner intended to file a joint_return in addition the tax examiner concluded that petitioner participated in the preparation of the return because he told ms collis where to find the forms w-2 wage and tax statement and other relevant tax documents at trial petitioner argued that the federal_income_tax return filed on date was not a joint_return but if it was a joint_return that the deficiency should be allocated between himself and ms collis respondent contends that a joint_return was filed and that petitioner is not entitled to relief under sec_6015 discussion a predicate to relief under sec_6015 is that a joint federal_income_tax return was filed sec_6015 b a c accordingly if the court should find that petitioner did not file a joint_return we would be required to deny petitioner’s claim for relief under sec_6015 119_tc_191 generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 in general a joint_return must be signed by both spouses sec_1_6013-1 income_tax regs however where both spouses intend to file a joint_return the failure of one spouse to sign the return will not preclude its treatment as a joint_return 56_tc_1 this is so even when the purported signature of the nonsigning spouse is signed by another provided the couple had the intent to file jointly 27_tc_270 affd 251_f2d_44 8th cir magee v commissioner tcmemo_2005_263 whether or not the nonsigning spouse intended to file a joint_return is a question of fact estate of campbell v commissioner supra pincite 34_tc_740 affd per curiam 325_f2d_1 2d cir heim v commissioner supra pincite although petitioner did not sign the return that was filed on date the facts indicate that petitioner intended to file a joint_return with ms collis petitioner sent a letter to ms collis sometime before date which letter stated that she could file the tax_return electronically in addition petitioner directed ms collis to have the return prepared and told her where the tax documents were located in their home therefore we are satisfied that petitioner intended to file and thus did file a joint federal_income_tax return for after electing to file a joint federal_income_tax return each spouse is jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof to show his or her entitlement to relief rule a 119_tc_306 affd 101_fedappx_34 6th cir there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c a sec_6015 under sec_6015 a requesting spouse may be relieved of joint_and_several_liability from an understatement_of_tax to the extent that the understatement was attributable to the nonrequesting spouse the understatement on petitioner’s joint_return for is almost entirely attributable to his unreported income of dollar_figure with respect to the remaining unreported income of dollar_figure attributable to ms collis petitioner must establish inter alia that he did not know and had no reason to know that there was an understatement see sec_6015 a spouse seeking relief knows of an understatement_of_tax if he or she knows or has reason to know of the transaction that gave rise to the understatement 897_f2d_441 9th cir affg tcmemo_1987_522 115_tc_183 affd 282_f3d_326 5th cir petitioner did not provide any evidence or testimony demonstrating that he did not know and had no reason to know of ms collis’ unreported income thus he has failed to satisfy sec_6015 therefore petitioner does not qualify for relief from joint_and_several_liability under sec_6015 b sec_6015 under sec_6015 if the requesting spouse is no longer married to is legally_separated from or was not a member of the same household as the spouse with whom he filed the joint_return for the 12-month_period before the request was filed the requesting spouse may elect to limit his liability for a deficiency to that portion of the liability which is properly allocable to him under sec_6015 at the time petitioner filed his request on date he and ms collis had not been members of the same household since petitioner was incarcerated in date therefore petitioner was eligible to elect relief under sec_6015 when he filed his request generally items giving rise to a deficiency on a joint_return are allocated between spouses as if separate returns had been filed sec_6015 see also sec_1_6015-3 income_tax regs under the flush language of sec_6015 any allocation under sec_6015 is made without regard to community_property_laws charlton v commissioner tcmemo_2001_76 erroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs an erroneous item that would otherwise be allocated to the nonrequesting spouse is allocated to the requesting spouse to the extent that the requesting spouse received a tax_benefit on the joint_return sec_1 d i income_tax regs petitioner was the source of the unreported income of dollar_figure because such income is allocable to him petitioner is not entitled to sec_6015 relief with respect to that income see sec_1_6015-3 income_tax regs the remaining unreported income of dollar_figure was earned by ms collis and is thus allocable to her see id allocation of the earned_income_credit is not permitted because petitioner received a tax_benefit on the joint_return from the erroneous item see sec_1_6015-3 income_tax regs although dollar_figure of the unreported income is allocable to ms collis under sec_6015 apportionment of the liability does not apply if the commissioner demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual this court has defined actual knowledge as an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof in the case of omitted income such as the situation involved herein the electing spouse must have an actual and clear awareness of the omitted income cheshire v commissioner supra pincite when one spouse requests relief under sec_6015 the burden of proving the spouse’s actual knowledge of an item is on the commissioner sec_6015 respondent has not presented any evidence demonstrating that petitioner had actual knowledge of the unreported income attributable to ms collis see sec_6015 therefore petitioner is entitled to sec_6015 relief with respect to the dollar_figure of unreported income attributable to ms collis c sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or a deficiency or any portion of either sec_6015 we review de novo petitioner’s entitlement to equitable relief under sec_6015 see 132_tc_203 pursuant to sec_6015 the commissioner has prescribed revenue_procedure guidelines to help irs employees determine whether a requesting spouse is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 the court consults these guidelines when reviewing the irs’ denial of relief see 120_tc_137 according to revproc_2003_61 sec_4 c b pincite a requesting spouse must satisfy threshold conditions which include inter alia that the income_tax_liability from which the requesting spouse seeks relief be attributable to an item of the nonrequesting spouse unless one of the enumerated exceptions applies the remaining portion of the liability from which petitioner was not relieved under sec_6015 is attributable to petitioner in addition none of the exceptions enumerated in the revenue_procedure applies to petitioner accordingly petitioner is not entitled to relief from joint_and_several_liability under sec_6015 conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered under rule
